DETAILED ACTION
This action is responsive to the request for continued examination filed 8/3/2022.
Claims 1, 3, 5-10, 12, 14-16, and 18-25 are pending. Claims 23-25 are new.
All prior rejections under 35 U.S.C. § 103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-10, 12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Levy, et al., U.S. PGPUB No. 2010/0174985 (“Levy”), in view of Patel, et al., U.S. PGPUB No. 2021/0201018 (“Patel”).

Levy teaches a system and method for processing an unstructured document. With regard to Claim 1, Levy teaches a computer-implemented method, comprising:
accessing, by a processor, an unstructured document ([0122] describes receiving an unstructured document); 
performing, by the processor, box detection on the unstructured document to generate a box graph of the unstructured document ([0122] describes that zones are identified in the document; [0146] describes that zones identified in a document are used to generate a zone graph, where Fig. 4 shows zones as boxes in the document); 
integrating, by the processor, identified text of the unstructured document with the box graph of the unstructured document to build a text graph ([0147] describes that the content of the page including text, graphics, or other content is inserted into the zone graph); and 
generating, by the processor, a structured text representation of the unstructured document using the text graph (Fig. 1 shows that the document including identified zones and content are output through document display and interaction modules; Fig. 2 likewise shows a structured document output from the document including recognized zones and the text therein).
Patel teaches receiving, by the processor, a key request; locating, by the processor, a first box of the unstructured document that includes a key associated with the key request; determining, by the processor, that a value associated with the key is not present in the first box; based on the determining, searching, by the processor, text within a set of neighbor boxes to the first box for the value associated with the key; and identifying, by the processor, the value associated with the key in at least one box of the set of neighbor boxes.
Patel teaches at [0031] that an extraction profile for an unstructured document identifies labels and label value pairs that are to be extracted from the document. [0032] describes that an unstructured document has bounding boxes identified for sections of the document. [0046] describes that text in bounding boxes is processed to determine if one of the specified labels is contained therein. [0053] describes that when a particular label is identified within a bounding box, the box is analyzed to determine if the associated value is present in the same bounding box with the label. If so, the value is extracted and output as the value for the label. [0055] describes that if the label value is not detected in the bounding box with the label, neighboring bounding boxes can be examined to determine if they contain the value for the given label.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Patel with Levy. Patel is directed toward improvements in recognizing particular, desired data from within unstructured documents. One of skill in the art would seek to combine elements of Patel with Levy, in order to improve user experience by enabling accurate extraction of specific desired information from many different types of unstructured documents.
Claim 9 recites a system which carries out the method of Claim 1, and is similarly rejected. Claim 16 recites a medium storing instructions which execute to carry out the method of Claim 1, and is likewise rejected.
With regard to Claim 3, Levy teaches that the identified text is integrated with the box graph using text vertices of the identified text and box positions within the box graph. [0147] describes that each content grouping, such as a paragraph of text, is placed in the zone graph as a child of the smallest zone that fully contains the content grouping.
Claim 12 recites a system which carries out the method of Claim 3, and is similarly rejected. Claim 18 recites a medium storing instructions which execute to carry out the method of Claim 3, and is likewise rejected.
With regard to Claim 5, Levy teaches performing, by the processor, document type clustering, document type classification, entity extraction, or question and answer processes using the structured text representation of the unstructured document. [0458] describes that a type of content can be determined, and processing steps carried out based on the identification of types of content.
Claim 14 recites a system which carries out the method of Claim 5, and is similarly rejected. Claim 19 recites a medium storing instructions which execute to carry out the method of Claim 5, and is likewise rejected.
With regard to Claim 6, Levy teaches that generating the structured text representation of the unstructured document using the text graph comprises performing a depth-first traversal on the text graph, a breadth-first traversal on the text graph, a table identification search on the text graph, a box identification search on the text graph, or a level number search on the text graph. [0191]-[0192] describes that content inserted in each zone can be further analyzed, such as by performing table identification.
Claim 15 recites a system which carries out the method of Claim 6, and is similarly rejected. 
With regard to Claim 7, Levy teaches performing, by the processor, character recognition on text of the unstructured document to generate the identified text within the unstructured document. [0674] describes performing optical character recognition on the document to recognize glyphs, after which the document can be reconstructed.
Claim 10 recites a system which carries out the method of Claim 7, and is similarly rejected. 
With regard to Claim 8, Patel teaches that that the character recognition comprises optical character recognition, and wherein the identified text comprises a machine-encoded text representation comprising a text representation, text bounding boxes, and a text confidence indication. [0005] describes that the system extracts text by identifying bounding boxes and their features and performing OCR on the text. Confidence scores for the OCR are likewise calculated in determining labels and label values.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Patel with Levy. Patel is directed toward improvements in recognizing particular, desired data from within unstructured documents. One of skill in the art would seek to combine elements of Patel with Levy, in order to improve user experience by enabling accurate extraction of specific desired information from many different types of unstructured documents.
With regard to Claim 20, Levy teaches that performing the box detection on the unstructured document comprises performing a connected component analysis on the unstructured document. Fig. 9 shows an algorithm which discretely recognizes zones in a document, and Fig. 7 shows the connected graph of nodes and edges produced corresponding to recognized zones.
Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Levy, in view of Lundberg, et al., U.S. PGPUB No. 2018/0165490 (“Lundberg”).
With regard to Claim 21, Levy, in view of Lundberg teaches wherein
the structured text representation comprises assignments of portions of the identified text that indicate, for each of the portions of the identified text, a level identification number of the box graph, a table identification number of the box graph, and a box identification number of a box in which the text resides (Levy shows at Figs. 1 and 2 that text is assigned to boxes recognized in a document. Lundberg teaches at [0020]-[0023] that boxes in a graph of boxes for describing a document can have 4 identifiers associated therewith – one identifying the field level in a hierarchy, a count identifier for where a field occurs within a sequence of fields at a certain level inside a given box (where several fields identified as such make up a table), how many total fields in the field’s level exist within the box, and whether the field contains any sub-fields), and wherein the structured text representation comprises: 
an assignment of a first portion of the identified text to a first table identification number of the box graph, a first box identification number of the box graph, and a first level identification number of the box graph which indicates that a box identified by the box ID number is a child node of the unstructured document (Lundberg teaches at [0020]-[0023] the identification of each of 4 identifiers for boxes in a document, including fields identified at level 1 indicating they are below level 0 nodes in the hierarchy. Levy teaches at Figs. 4 and 5 that text is assigned to boxes to which identifiers have been assigned); and 
an assignment of a second portion of the identified text to a second table identification number of the box graph, a second box identification number of the box graph, and a second level identification number of the box graph which indicates that a box identified by the box ID number is a grandchild node of the unstructured document (Lundberg teaches at [0020]-[0023] the identification of each of 4 identifiers for boxes in a document, including fields identified at level 2 indicating they are below level 1 nodes in the hierarchy, and therefore are grandchildren fields to fields at level 0.  Levy teaches at Figs. 4 and 5 that text is assigned to boxes to which identifiers have been assigned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Lundberg with Levy. The field identifiers described in Lundberg encode the fields to make it easier to extract data therefrom. Therefore, one of skill in the art would seek to combine Lundberg with Levy, in order to encode more detailed identifiers for the fields that improve the functioning of the system by making field identification and data extraction therefrom more precise.
With regard to Claim 22, Levy, in view of Lundberg teaches that the structured text representation comprises an assignment of a third portion of the identified text to a third table identification number of the box graph, a third box identification number of the box graph, and the second level identification number of the box graph. Figs. 4 and 5 of Levy show assigning text to boxes in an interface; Fig. 1 of Lundberg shows the identifiers assigned to various boxes, where boxes can share levels or have other identifiers which are different.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Lundberg with Levy. The field identifiers described in Lundberg encode the fields to make it easier to extract data therefrom. Therefore, one of skill in the art would seek to combine Lundberg with Levy, in order to encode more detailed identifiers for the fields that improve the functioning of the system by making field identification and data extraction therefrom more precise.
With regard to Claim 23, Levy, in view of Lundberg teaches that the structured text representation comprises assignments of portions of the identified text that indicate, for each of the portions of the identified text, a level identification number of the box graph, a table identification number of the box graph, and a box identification number of a box in which the text resides. 
Figs. 4 and 5 of Levy show that boxes including text in an interface can be assigned identifiers. Fig. 1 of Lundberg shows multiple identifiers assigned to various boxes, where [0020]-[0023] describe identifiers identifying the field level in a hierarchy, a count identifier for where a field occurs within a sequence of fields at a certain level inside a given box (where several fields identified as such make up a table), how many total fields in the field’s level exist within the box, and whether the field contains any sub-fields.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Lundberg with Levy. The field identifiers described in Lundberg encode the fields to make it easier to extract data therefrom. Therefore, one of skill in the art would seek to combine Lundberg with Levy, in order to encode more detailed identifiers for the fields that improve the functioning of the system by making field identification and data extraction therefrom more precise.
Claim 24 recites a system which carries out the method of Claim 23, and is similarly rejected. Claim 25 recites a medium storing instructions which execute to carry out the method of Claim 23, and is likewise rejected.

Response to Arguments
Applicant’s arguments have been considered but are moot, as the newly cited Patel reference cures any deficiencies with regard to the previously cited prior art in teaching or suggesting the elements of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

10/12/2022